Citation Nr: 0103728	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for a skin 
disorder of both lower extremities and the right upper 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from September 1965 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
which denied a compensable rating for what was classified as 
residuals of excoriations on the right arm and both legs.  


FINDING OF FACT

The veteran's service connected skin disability affects an 
extensive area and is productive of some itching.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for the veteran's 
service connected skin disability has been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7817 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background.  

Review of the service medical records reveals that the 
veteran was seen on a number of occasions for treatment of 
skin eruptions on areas, which included the hands, thighs and 
legs.  When seen for a rash on the thighs in March 1968, the 
assessment was tinea corporis.  

On a VA medical examination in July 1980 evaluation of the 
skin revealed slightly pink and atopic spots on the legs and 
right wrist.  The diagnoses included residuals of 
excoriations on legs and arm.  

In a rating decision of December 1980, the RO granted service 
connection for residuals of excoriations of the legs and 
right arm.  A noncompensable rating was assigned for this 
disability under Diagnostic Code 7805.  

Records from a private medical facility reflect outpatient 
treatment from 1993 to 1998 for various disorders, including 
diabetes mellitus and prurigo nodularis, which primarily 
affected the face and neck.  During a brief hospitalization 
at this facility in early March 1998, it was noted that the 
veteran had sustained trauma to his right shin, which 
thereafter had become scabbed, warm and erythematous.  The 
final diagnosis was cellulitis, right lower extremity.  
During outpatient treatment later in March 1998, the 
impression was swollen hematoma with a hint of infection.  

On VA dermatology examination in January 2000 it was noted 
that the veteran had developed rashes on his arms and legs in 
Vietnam.  It was said that the arm rashes had been relatively 
asymptomatic and were invisible much of the time.  The rashes 
on the legs were said to come and go.  On the day of the 
examination, the veteran estimated that the rash on his legs 
ranked as a 2 on a scale of 10.  The veteran said that there 
was itching present, which resulted in scratching and caused 
ulceration.  On physical evaluation there was noted to be a 
multifocal very superficial rash on two areas above and 
medial to the right knee.  Color photographs of the veteran's 
legs showed the areas described above in the area of the 
right knee and some slight patches on the left calf.  The 
diagnosis of the examination was Agent Orange exposure with 
dermatitis of both legs, symptomatic, bilateral.  

II. Legal Analysis.  

Under the law, disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The RO has rated the veteran's skin disorder of the legs and 
right arm on the basis of scarring excoriations under 
Diagnostic Code 7805.  Diagnostic Code 7805 directs that a 
rating for scars be assigned on the basis of limitation of 
function of the effected area.  Other relevant codes based on 
scarring are Diagnostic Code 7803 and Diagnostic Code 7804 
which assign a 10 percent rating for scars that are poorly 
nourished, and are repeatedly ulcerated, or are tender, and 
painful on objective demonstration.   In the Boards opinion, 
rating the veteran's excoriations under diagnostic codes 
related to scars is inappropriate because excoriations are an 
indication of itching, which is merely a symptom of the 
veteran's underlying skin disorder, rather than scars 
unrelated to skin disease.  

The Board notes that the veteran's skin pathology was 
diagnosed as dermatitis after a recent VA examination.  
Dermatitis is rated under the provisions of Diagnostic Codes 
7806 and 7817.  This rating criteria was referenced by the RO 
in the most recent supplemental statement of the case 
provided to the veteran in February 2000.  Under the 
provisions of Diagnostic Code 7806, a zero percent rating is 
assigned if there is slight, if any, exfoliation, exudation, 
or itching and if the area affected is an nonexposed surface 
or small area.  A 10 percent rating is assigned if there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
under Diagnostic Code 7806 if there is constant itching or 
constant exudation, extensive lesions, or marked 
disfigurement.  

The veteran's service connected skin disability involves the 
right arm and both legs.  The veteran's skin disability may 
not involve an exposed area since the veteran always has the 
option of wearing clothing of such a nature as to cover the 
affected parts of his body.  However, the Board believes that 
a skin rash involving an arm and both legs may be considered 
to involve an extensive area.  It is also apparent from the 
record that the veteran's service connected skin disability 
does result in some itching.  In view of the above, it is 
apparent that the veteran's skin disability warrants a 10 
percent rating under Diagnostic Codes 7806 and 7817.  Since 
the evidence does not show that the veteran's skin disability 
causes constant itching or constant exudation, extensive 
lesions, or marked disfigurement, a 30 percent rating for the 
veteran's skin disability is not warranted.  



ORDER

A 10 percent rating for the veteran's skin disability is 
granted subject to the law and regulations governing the 
payment of monetary benefits.  



		
	BRUCE E. HYMAN. 
	Member, Board of Veterans' Appeals



 

